Citation Nr: 0313363	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1944 to July 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1999.  

The Board remanded the case to the RO in August 2001 for 
additional development of the record.  



FINDING OF FACT

The veteran's innocently acquired psychiatric disability is 
shown as likely as not to have had its clinical onset during 
his period of service in World War II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
innocently acquired psychiatric disability manifested by 
paranoid schizophrenia is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 7104 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he developed a 
psychiatric disorder while in service during World War II.  

A careful review of the veteran's service medical records 
shows that there are no complaints, findings or diagnosis of 
a psychiatric disability.  

The postservice medical records show that the veteran was 
treated for a psychiatric disability as early as 1969.  

The veteran's wife, who has been married to the veteran since 
his discharge from service, reports that he had been treated 
for schizophrenia beginning in 1947 and, in fact, was 
hospitalized in 1947 with a suicide attempt and an overdose 
of pills.  She noted that, since the doctor who treated the 
veteran in 1947 had died, no records were available from him.  

The veteran and his wife also has provided the RO with the 
name of a doctor who treated the veteran for a psychiatric 
disorder in the 1970's, after the first doctor passed away.  

The records from a private hospital in 1974 show that the 
veteran was treated for benign prostatic hypertrophy with 
urinary retention.  The records do not specifically note that 
the veteran suffered from a psychiatric disability.  However, 
besides listing final diagnoses of chronic prostatitis and 
early diabetes mellitus, the doctor noted that there were 
multiple other diagnoses which were incidental to the 
hospitalization and would not be listed on that report.  

A March 1978 inpatient report from the same private hospital 
noted that the veteran had a somewhat difficult personality 
and had been diagnosed with chronic schizophrenia in 1969.  

The VA post-service records show that the veteran began 
receiving treatment at a VA facility for the psychiatric 
disorder in 1996.  Numerous diagnoses of paranoid 
schizophrenia are noted.  

At the personal hearing before a Hearing Officer at the RO in 
September 1999, the veteran's wife testified that she and the 
veteran had known each other for three years prior to 
service.  They reportedly were engaged before he entered 
service, but decided to wait until he was discharged before 
getting married.  She testified that their relationship was 
good prior to service in that the veteran was good to her.  
The veteran's wife did not observe anything out of the 
ordinary before the veteran entered service.  

After veteran's discharge, the veteran's wife recalled that 
he acted "crazy" or paranoid.  She testified that he sought 
treatment after that, in 1946, but that the doctor who 
treated him from 1946 to 1956 had since died with no records 
being available.  She also testified that the veteran 
attempted suicide many times over the years since his 
discharge from service.  

The veteran's wife indicated that the veteran sought 
treatment from a second doctor beginning in 1956, but that 
doctor did not keep records longer than 25 years, so that no 
records were available.  

The veteran submitted a lay statement dated in September 1999 
from a police officer in the veteran's home town.  The police 
officer noted that he had been an officer in the veteran's 
home town for 15 years and had responded numerous times to 
the veteran's residence due to the veteran acting combative, 
confused and extremely argumentative.  

Another lay statement, submitted by the veteran's sister, 
noted that the veteran had been normal until he was 
discharged from service and had been frightened since that 
time.  

In June 2001, one of the veteran's treating physicians at a 
VA mental health clinic provided a written opinion in June 
2001 regarding the likely etiology of the veteran's 
psychiatric disability.  The doctor opined, after reviewing 
the veteran's file, that it was more likely than not that the 
type of schizophrenia suffered by the veteran started at 
approximately the same time as service.  The doctor noted the 
veteran's wife's comments that the veteran was a different 
person when he returned home from service and did not show 
any of the symptomatology before he left for service.  

In August 2001, the Board remanded the case to the RO for 
additional development of the record.  

A VA examination was held in February 2003.  The examiner 
noted that the veteran was treated with Risperidone 1mg, one 
tablet by mouth every morning and three tablets at nighttime 
for the paranoid schizophrenia.  

The examiner reviewed the veteran's claims file and noted 
that records confirm that the veteran had been treated for 
schizophrenia since as far back as 1969.  The examiner also 
noted that the veteran's wife reported treatment as far back 
as 1947, but that there are no records to confirm this.  

The examiner indicated that the veteran clearly suffered from 
chronic paranoid schizophrenia and that he also appeared to 
suffer from chronic organic brain syndrome which was likely 
to be dementia.  He still exhibited symptoms of paranoid 
delusions that were relatively well controlled with 
medication.  The examiner indicated that the veteran was 
functioning in a very poor level and that his wife was 
essentially his caretaker.  

The mental status examination revealed the veteran's mood as 
being bland with a flat affect.  Thought process was notable 
for a paucity of word production.  He had difficulty finding 
words to describe different events.  His thought process was 
fairy concrete.  Perceptions were positive for chronic 
delusions.  The veteran was oriented to place, but not to 
time or person.  As to cognitive functions, his immediate and 
long-term memory were quite impaired.  His attention and 
concentration were impaired.  His judgment was poor.  Insight 
was poor.  

The diagnosis was that of chronic paranoid schizophrenia; 
dementia.  The examiner concluded that it was possible that 
the veteran suffered from chronic paranoid schizophrenia 
within the first year of his discharge from service.  The 
doctor noted that the DSM for mental disorders indicated that 
the median age and onset for first psychotic episode of 
schizophrenia was in the early to mid-20's for men.  The 
examiner also noted that the file did not contain any 
treatment records confirming the veteran's wife's assertions 
regarding the onset of symptoms.  As such, it seemed 
difficult, if not impossible to determine when the veteran 
had his first psychotic experience.  


II.  Legal Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary here.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Also, if the disorder is a chronic disease, service 
connection may be granted if manifest to a degree of 10 
percent within the presumptive period following service; the 
presumptive period for psychoses is one year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The medical evidence in this case clearly shows that the 
veteran currently suffers from paranoid schizophrenia.  The 
medical evidence of record, however, does not indicate for 
certain when the veteran's symptoms first became manifest.  

However, the medical evidence of record does not contain any 
information that contradicts the veteran's wife's testimony 
that the veteran's symptoms of paranoia were present when he 
returned from service.  Her contentions have always remained 
consistent and the Board finds her testimony regarding the 
veteran's behavior credible.  

Likewise, the various lay statements in the record support 
the veteran's wife's assertions regarding the behavior of the 
veteran after discharge from service.  

While the veteran and his wife are not medical experts, and 
as such not competent to express an authoritative opinion on 
this issue, the veteran's wife is however, competent to 
describe the onset of symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

More importantly, one VA doctor opined that it was as likely 
as not that the veteran's symptoms of schizophrenia developed 
at about the same time as service.  

Likewise, the VA examiner in June 2003 indicated that it was 
certainly possible that the veteran's onset of symptoms began 
shortly after discharge from service, particularly since the 
median age and onset for first psychotic episode of 
schizophrenia was in the early to mid-20's.  The veteran was 
25 when he was discharged from service.  

In summary, the medical evidence in this case is in relative 
equipoise, serving to establish that the veteran's 
psychiatric disorder as likely as not developed during his 
service in World War II.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for the current disability manifested 
by schizophrenia.  38 U.S.C.A.. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 3.307, 3.309 (2002).  



ORDER

Service connection for paranoid schizophrenia is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

